Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the filing of the claims on 1/2/2020. Since the initial filing, no claims have been amended, canceled, or added. Thus, claims 1-9 are pending in the application.
Drawing Objections
2.	The drawings are objected to for the following informalities:
Reference characters “1” (Fig. 2A, 2B), “2” (Fig. 3A, 3B), and “3” (Fig. 4A, 4B) should not be underlined. Instead, the reference characters should have lead lines. Underlining is reserved for labeling surfaces and cross-sectional areas. See 37 CFR 1.84(q).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objections
3.	The disclosure is objected to because of the following informalities: 
The phrase “in order to joint” ([0010]) should read --in order to join--;
The phrase “1and” is missing a space and should read --1 and--;
The phrase “102.Specifically” ([0012]) is missing a space and should read --102. Specifically)
Appropriate correction is required.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Objections
5.	Claims 2 and 7 are objected to because of the following informalities:  
Regarding claim 2, the phrase “the house is surrounded the lower cover” (ln. 2) appears as though it should read --the house is surrounded by the lower cover--.
Regarding claim 7, the phrase “the edge portion is surrounded the bottom cover” (ln. 3) should read --the edge portion is surrounded by the bottom cover--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 3, the term “the house” (ln. 2) lacks an antecedent basis. The term “the house” is first introduced in claim 2. However, claim 3 is dependent upon claim 1.
Any remaining claims are rejected as being dependent upon a rejected base claim.
Allowable Subject Matter
8.	Claims 1, 4-6, and 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose “a facial cleaning assembly, a surface of the facial cleaning assembly is provided with a plurality of facial silicon brushes, the facial cleaning assembly accommodated in an accommodating space which is formed by the helmet of the body cleaning assembly and the groove of the head massage assembly” (claim 1, ln. 12-15).
The closest prior art of record is Schwarer (2021/0007923).
While Schwarer discloses a massage device comprising a first massage assembly and second massage assembly nested inside the first massage assembly, wherein the massage assemblies are connected to an assembly base via magnetic components, Schwarer does not disclose that the second, nested massage assembly is a facial cleaning assembly provided with a plurality of facial silicon brushes. Furthermore, Schwarer does not disclose that the assembly base has a plurality of protruding cylinders.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
9.	Claims 2-3 and 7 would also be allowable if rewritten to overcome the current 35 USC 112(b) rejection and objections.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tammabattula (2020/0154874), Sedic (2020/0237613), Lu (2019/0076318), Maichel et al (2018/0055719), Bergbacka (2017/0367923), Faussett (2017/0231851), Turnbow-Faraci et al (2017/0224576), Varner et al (8,745,807), Ross (2014/0128786), Cohen (7,517,324), Park (7,500,282), Sakai et al (2008/0234611), and Chen (2006/0161080) disclose manual massaging and cleaning devices.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785